Opinion issued December 15, 2005















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01118-CV
____________

IN RE JAMES ROBERT GARTMAN, Applicant




Original Proceeding on Application for Writ of Habeas Corpus



 
MEMORANDUM  OPINION
               Applicant, James Robert Gartman, filed an application for writ of habeas
corpus in this Court.  He requests that we issue a writ to reverse a felony conviction. 
The courts of appeals have no original habeas corpus jurisdiction in criminal matters. 
Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.); Ex
parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981, orig.
proceeding); Tex. Gov’t Code Ann. § 22.221(d) (Vernon 2004).  Therefore, we are
without jurisdiction to grant habeas corpus relief.
               We dismiss for want of jurisdiction.  
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).